Citation Nr: 1550729	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-36 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder disability status-post surgery with scars.

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder disability status-post surgeries with scars.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2011 and January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2014, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The Veteran's claim of entitlement to service connection for obstructive sleep apnea was denied in a May 2011 rating decision.  The Veteran disagreed with this denial and the issue was addressed in the May 2013 statement of the case (SOC).  The Veteran filed a substantive appeal in December 2013; however, he did not refer to the sleep apnea issue.  An appeal as to the sleep apnea claim has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, the issue of entitlement to service connection for obstructive sleep apnea is not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

With respect to the bilateral shoulder disability, the Veteran and his representative have asserted that the Veteran's shoulder symptomatology is worse than was contemplated by the August 2011 VA examination.  See, e.g., the May 2014 Board hearing transcript.  To this end, the Veteran recently submitted a disability benefits questionnaire from Dr. D.O., which suggests more severe bilateral shoulder disability.  See the disability benefits questionnaire dated April 2014.  Moreover, the Veteran testified that he was scheduled for total right shoulder replacement surgery in July 2014.  See the May 2014 Board hearing transcript, pg. 15.  The evidence of record is therefore unclear concerning the current severity of the bilateral shoulder disability.  Thus, to ensure that the record reflects the extent of these disabilities, examinations with findings responsive to the pertinent rating criteria are needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Additionally, the Board notes the contention of the Veteran's representative that the bilateral shoulder disability warrants separate ratings based upon cartilage damage, instability, and loss of motion under Diagnostic Codes (DCs) 5200-5203.  Therefore, in addition to identifying the range of motion of each shoulder (DC 5201), the VA examiner should address whether there is ankylosis of scapulohumeral articulation (DC 5200), impairment of the humerus to include dislocation at the scapulohumeral joint (DC 5202), and/or impairment of the clavicle (DC 5203).

At the May 2014 hearing, the Veteran testified that he receives private treatment for his bilateral shoulder disability from Dr. D.O. since August 2013.  See the May 2014 Board hearing transcript, pg. 9.  While the some treatment records from Dr. D.O. have been submitted by the Veteran, the claims file does not appear to contain his complete treatment records.  As such, to the extent possible, the records should be obtained upon remand.

With respect to the claim of entitlement to a compensable initial rating for bilateral hearing loss, the RO granted service connection for bilateral hearing loss in the May 2011 rating decision and assigned a noncompensable evaluation.  In April 2012, the Veteran expressed a timely notice of disagreement with that determination.  To date, however, no statement of the case has been furnished, and such should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may received from Dr. D.O., as well as any VA health care facility since December 2013.  All such available documents should be associated with the claims file.

2. Then, the Veteran should be afforded a VA examination to determine the current severity of the service-connected bilateral shoulder disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the bilateral shoulder disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Report the range of motion of each shoulder in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

(b)  The examiner must record all clinical findings to include whether there is evidence of scapulohumeral articulation including anklylosis, muscle damage, flail joint, false flail joint, fibrous union of the humerus, recurrent dislocation of the scapulohumeral joint, malunion of the humerus resulting in marked or moderate deformity, and/or impairment of the clavicle to include malunion, nonunion, or dislocation.

(c)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(d)  Equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate these disabilities.

(e)  Report all neurologic impairment resulting from the service-connected bilateral shoulder disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the right or left extremity that is not related to the service-connected disabilities, the examiner should so report.

(f)  Address the impact of the service-connected bilateral shoulder disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Issue a statement of the case addressing entitlement to a compensable initial rating for bilateral hearing loss.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should the matter be returned to the Board.

4. After undertaking any other development deemed appropriate, the issues remaining on appeal must be readjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

No action is required of the Veteran until notified by the RO; however, he is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

